Exhibit 1 Termination of Nominee Agreement Between European High-Tech Capital S.A. - the “Principal” And Starlight Capital Ltd - the “Nominee” 1. The Principal is a company incorporated under the laws of the Island of Nevis as company number C-14931. 2. The Nominee is a company incorporated under the laws of the U.K. as company number 4201349. 3. Both companies, the Principal and the Nominee – hereinafter “the Two Companies” – are represented by Attorney Joseph Shefet of Vienna, Austria, who serve as the Sole Director in the Two Companies. 4. It is hereby agreed, to terminate – as of today – the Nominee agreement between the Two Companies. 5. As a result of the termination, the only asset held by the Nominee for the Principal – a Share Certificate of Cyneron Medical Ltd. – will be transferred from the Nominee to the Principal. Signed today, December 22, 2008 by /s/ Joseph Shefet Attorney Joseph Shefet On behalf of the two Companies
